 



Exhibit 10(o)(xv)
AMENDMENT NO. 14 TO TRANSFER AND ADMINISTRATION AGREEMENT
     AMENDMENT NO. 14 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of
October 31, 2006 (this “Amendment”), to that certain Transfer and Administration
Agreement dated as of March 21, 2001, as amended by Amendment No. 1 to Transfer
and Administration Agreement dated as of November 30, 2001, Amendment No. 2 to
Transfer and Administration Agreement dated as of December 14, 2001, Amendment
No. 3 to Transfer and Administration Agreement dated as of March 20, 2002,
Amendment No. 4 to Transfer and Administration Agreement dated as of March 29,
2002, Amendment No. 5 to Transfer and Administration Agreement dated as of
May 22, 2002, Amendment No. 6 and Limited Waiver to Transfer and Administration
Agreement dated as of September 27, 2002, Amendment No. 7 to Transfer and
Administration Agreement dated as of February 19, 2003, Amendment No. 8 to
Transfer and Administration Agreement dated as of April 14, 2003, Amendment
No. 9 to Transfer and Administration Agreement dated as of August 13, 2003,
Amendment No. 10 to Transfer and Administration Agreement dated as of
February 18, 2004, Amendment No. 11 to Transfer and Administration Agreement
dated as of August 13, 2004, Amendment No. 12 to Transfer and Administration
Agreement dated as of February 14, 2005 and Amendment No. 13 to Transfer and
Administration Agreement dated as of February 13, 2006 (as so amended and in
effect, the “TAA”), by and among Arrow Electronics Funding Corporation, a
Delaware corporation (the “SPV”), Arrow Electronics, Inc., a New York
corporation, individually (“Arrow”) and as the initial Master Servicer, the
several commercial paper conduits identified on Schedule A to the TAA and their
respective permitted successors and assigns (the “Conduit Investors”; each
individually, a “Conduit Investor”), the agent bank set forth opposite the name
of each Conduit Investor on such Schedule A and its permitted successors and
assigns (each a “Funding Agent”) with respect to such Conduit Investor, and Bank
of America, National Association, a national banking association, as the
administrative agent for the Investors (the “Administrative Agent”), and the
financial institutions from time to time parties thereto as Alternate Investors.
Capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the TAA.
PRELIMINARY STATEMENTS:
     WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the
Alternate Investors and the Administrative Agent have entered into the TAA;
     WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the
Funding Agents, the Alternate Investors and the Administrative Agent agree to
make certain changes and amendments to the TAA; and
     WHEREAS, subject to the terms and conditions set forth herein, the Conduit
Investors, the Alternate Investors, the Funding Agents and the Administrative
Agent are willing to make such changes and amendments to the TAA.

 



--------------------------------------------------------------------------------



 



 - 2 -
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Amendments to the TAA. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, the TAA is hereby amended as follows:
          Section 1.1. Section 1.1 is amended by amending and restating the
definition of “Receivable,” such definition to read in its entirety as follows:
     “Receivable” means any indebtedness and other obligations owed by any
Obligor to HP, in the case of HP Purchased Receivables, or an Originator
(without giving effect to any transfer under the First Tier Agreement or any
Originator Sale Agreement or the HP Receivables Purchase Agreement) under a
Contract or any right of the SPV to payment from or on behalf of an Obligor,
whether constituting an account, chattel paper, instrument or general
intangible, (i) arising in connection with the sale or lease of goods or the
rendering of services in the ordinary course of business by such Originator or
HP, and includes the obligation to pay any finance charges, fees and other
charges with respect thereto,(ii) denominated in Dollars and payable only in the
United States or Canada, (iii) the Obligors of which are United States or
Canadian residents and are not an Official Body, (iv) which are not Gates/Synnex
Receivables, (v) which are not Receivables owed by SPX Corp., by Actron
Manufacturing Company (a subsidiary of SPX Corp.) or any success thereto; and
(vi) which are not Jabil/Branch WJ Receivables.
     Section 1.2. Section 1.1 is amended to add the following defined term:
     “Jabil/Branch WJ Receivable” means all indebtedness and other obligations,
whether constituting accounts, chattel paper, instruments or general
intangibles, which are due and payable by Jabil Circuit Inc. and are generated
and maintained in the Originator’s entering branch “WJ” and with respect to
which payments are not made to or deposited in the Collection Account.
          Section 1.3. Section 6.1 is amended by adding the following clause
(r) at the end of such section:
     (r) Jabil/Branch WJ Receivables. Neither the SPV or the Master Servicer
shall change, modify or amend, or consent to any change, modification or
amendment by the Originator, of the manner in which Jabil/Branch WJ Receivables
are identified in their respective accounts receivable reporting systems.

 



--------------------------------------------------------------------------------



 



 - 3 -
     SECTION 2. Waiver. The Administrative Agent, the Funding Agents, each
Conduit Investor and each Alternate Investor by execution of this Amendment
agree to waive the Termination Event under Section 8.1(f) of the TAA and a
Master Servicer Default under Section 7.5(a)(ii) of the TAA occurring as a
result of a failure to deliver a Master Servicer Report under Section 2.8(i) of
the TAA for the week ending September 1, 2006.
     SECTION 3. Representations and Warranties of the SPV and Arrow. To induce
the Conduit Investors, Alternate Investors, the Funding Agents and the
Administrative Agent to enter into this Amendment, the SPV and Arrow each makes
the following representations and warranties (which representations and
warranties shall survive the execution and delivery of this Amendment) as of the
date hereof, after giving effect to the amendments set forth herein:
          Section 3.1. Authority. The SPV and Arrow each has the requisite
corporate power, authority and legal right to execute and deliver this Amendment
and to perform its obligations hereunder and under the Transaction Documents,
including the TAA (as modified hereby). The execution, delivery and performance
by the SPV and Arrow of this Amendment and their performance of the Transaction
Documents, including the TAA (as modified hereby), have been duly approved by
all necessary corporate action and no other corporate proceedings are necessary
to consummate such transactions.
          Section 3.2. Enforceability. This Amendment has been duly executed and
delivered by the SPV and Arrow. This Amendment is the legal, valid and binding
obligation of the SPV and Arrow, enforceable against the SPV and Arrow in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
the application of general principles of equity (regardless of whether
considered in a proceeding at law or in equity). The making and delivery of this
Amendment and the performance of the Agreement, as amended by this Amendment, do
not violate any provision of law or any regulation (except to the extent that
the violation thereof could not, in the aggregate, be expected to have a
Material Adverse Effect or a material adverse effect on the condition (financial
or otherwise), business or properties of Arrow and the other Originators, taken
as a whole), or its charter or by-laws, or result in the breach of or constitute
a default under or require any consent under any indenture or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected.
          Section 3.3. Representations and Warranties. The representations and
warranties contained in the Transaction Documents are true and correct on and as
of the date hereof as though made on and as of the date hereof after giving
effect to this Amendment.
          Section 3.4. No Termination Event. After giving effect to this
Amendment, no event has occurred and is continuing that constitutes a
Termination Event or a Potential Termination Event.

 



--------------------------------------------------------------------------------



 



 - 4 -
     SECTION 4. Conditions Precedent. This Amendment shall become effective, as
of the date hereof, on the date on which the following conditions precedent
shall have been fulfilled:
          Section 4.1. This Amendment. The Administrative Agent shall have
received counterparts of this Amendment, duly executed by each of the parties
hereto.
          Section 4.2. Additional Documents. The Administrative Agent shall have
received all additional approvals, certificates, documents, instruments and
items of information as the Administrative Agent may reasonably request and all
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent and each Funding Agent.
     SECTION 5. References to and Effect on the Transaction Documents.
          Section 5.1. Except as specifically amended and modified hereby, each
Transaction Document is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.
          Section 5.2. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Investor, Funding Agent or the Administrative Agent under any Transaction
Document, nor constitute a waiver, amendment or modification of any provision of
any Transaction Document, except as expressly provided in Sections 1 and 2
hereof.
          Section 5.3. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
          Section 5.4. Each reference in the TAA to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in any other
Transaction Document to “the Transfer and Administration Agreement”,
“thereunder”, “thereof” or words of like import, referring to the Agreement,
shall mean and be a reference to the Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



 - 5 -
     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.
     SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 8. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED
WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION
WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Arrow Electronics Funding Corporation,
as SPV
      By:   /s/ Ira Birns         Name:   Ira Birns         Title:   President 
      Arrow Electronics, Inc.,
individually and as Master Servicer
      By:   /s/ Ira Birns         Name:   Ira Birns         Title:   Vice
President & Treasurer        Kitty Hawk Funding Corporation,
as a Conduit Investor
      By:   /s/ Amy S. Keeth         Name:   Amy S. Keeth         Title:   Vice
President        Bank of America, National Association,
as a Funding Agent, as Administrative Agent, and as an
Alternate Investor
      By:   /s/ Jeremy Grubb         Name:   Jeremy Grubb         Title:   Vice
President     

Signature Page to
Amendment No. 14 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



              Park Avenue Receivables Company LLC,     as a Conduit Investor
 
            By: JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank), its attorney-in-fact
 
       
 
  By:   /s/ Mark Connor
 
       
 
      Name: Mark Connor
 
      Title:   Vice President
 
            JPMorgan Chase Bank, N.A.,     (formerly known as JPMorgan Chase
Bank) as a Funding Agent and as an Alternate Investor
 
       
 
  By:   /s/ Mark Connor
 
       
 
      Name: Mark Connor
 
      Title:   Vice President

Signature Page to
Amendment No. 14 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



                  Alpine Securitization Corp.,     as a Conduit Investor
 
                By: Credit Suisse, New York Branch,
its attorney-in-fact
 
           
 
      By:   /s/ Joseph Soave
 
           
 
          Name: Joseph Soave
 
          Title:   Director
 
           
 
      By:   /s/ Josh Borg
 
           
 
          Name: Josh Borg
 
          Title:   Director

              Credit Suisse, New York Branch     as a Funding Agent and as an
Alternate Investor
 
       
 
  By:   /s/ Michael W. Koenitzer
 
       
 
      Name: Michael W. Koenitzer
 
      Title:   Director
 
       
 
  By:   /s/ Alberto Zonca
 
       
 
      Name: Alberto Zonca
 
      Title:   Director

Signature Page to
Amendment No. 14 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



            Liberty Street Funding Corp.,
as a Conduit Investor
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President        The Bank of Nova Scotia,
as a Funding Agent and as an Alternate Investor
      By:   /s/ Norman Last         Name:   Norman Last        Title:   Managing
Director     

Signature Page to
Amendment No. 14 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



            Gotham Funding Corporation,
as a Conduit Investor
      By:   /s/ R. Douglas Donaldson         Name:   R. Douglas Donaldson       
Title:   Treasurer        The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch,
(formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as a
Funding Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:   Vice
President        The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch ,
(formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as an
Alternate Investor
      By:   /s/ Christopher J. DeLauro         Name:   Christopher J. DeLauro   
    Title:   Authorized Signatory     

Signature Page to
Amendment No. 14 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



                  Old Line Funding, LLC,     as a Conduit Investor
 
           
 
      By:   /s/ Robert S. Jones
 
           
 
          Name: Robert S. Jones
 
          Title:   Authorized Signatory

              Royal Bank of Canada     as a Funding Agent and as an Alternate
Investor
 
       
 
  By:   /s/ Veronica L. Gallagher
 
       
 
      Name: Veronica L. Gallagher
 
      Title:   Authorized Signatory

Signature Page to
Amendment No. 14 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



              Variable Funding Capital Company Llc     as a Conduit Investor
 
            By: Wachovia Capital Markets, LLC, as attorney-in-fact
 
       
 
  By: /s   / Douglas R. Wilson, Sr.
 
       
 
      Name: Douglas R. Wilson, Sr.
 
      Title:   Vice President
 
            Wachovia Bank, National Association,     as a Funding Agent and as
an Alternate Investor
 
       
 
  By: /s   / William P. Rutkowski
 
       
 
      Name: William P. Rutkowski
 
      Title:   Vice President

Signature Page to
Amendment No. 14 to
Arrow Electronics
Transfer and Administration Agreement

 